Citation Nr: 0809491	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  05-40 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PSTD).

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to an initial compensable evaluation for 
athlete's foot of the left foot.


REPRESENTATION

Appellant represented by:	Dennis W. Fox, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a December 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The competent medical evidence shows that the veteran is 
not currently diagnosed with PTSD.

2.  The veteran's lumbar spine disability, spondylolisthesis, 
is not related to active service.

3.  During the appeal period, the veteran's athlete's foot of 
the left foot did not involve an exposed surface, at least 5 
percent of the entire body, or require intermittent systemic 
therapy. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2007).

2.  Spondylolisthesis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303 (2007).

3.  The criteria for an initial compensable disability 
evaluation for the veteran's athlete's foot of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Code 7806 (2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7820 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

With respect to the veteran's claims for service connection 
for PTSD and a lumbar spine disability, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  Letters dated in August 2003 and March 2006 
fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The August 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini, 18 Vet. App. at 120-21.  In addition, the March 
2006 letter advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's increased rating claim, section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  The 
March 2006 letter notified the veteran of the evidence and 
information that may affect the disability evaluation 
assigned.     

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Here, the VCAA duty to notify has not been satisfied because 
the Diagnostic Codes under which the claimant athlete's foot 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip 
op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication because the 
statement of the case issued in June 2005 provide the 
contents of the Diagnostic Codes discussed herein.  Presuming 
that he read the documents pertinent to his claim, he has had 
actual knowledge of the contents of the Diagnostic Codes in 
question.   

Although the March 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in October 2006.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
veteran was advised in May 2005 that his authorization and 
consent form to release information to the VA from numerous 
physicians did not contain addresses or contained incorrect 
addresses and asked the veteran to provide them.  That letter 
also indicated that the veteran may want to obtain the 
medical evidence from these physicians himself.  The May 2005 
letter also requested any information that he may have 
regarding the Workers Compensation benefits he was receiving.  
Since that time, the veteran has submitted copies of medical 
records from St. Charles Dermatology Associates but has not 
submitted the addresses of any of the physicians listed on 
the May 2005 letter.  Thus, there is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The veteran was also accorded a VA examination in September 
2003 and June 2006. 38 C.F.R. § 3.159(c)(4).  There is no 
objective evidence indicating that there has been a material 
change in the severity of the veteran's service-connected 
athlete's foot of the left foot since he was last examined.  
38 C.F.R. § 3.327(a).  The duty to assist does not require 
that a claim be remanded solely because of the passage of 
time since an otherwise adequate VA examination was 
conducted.  VAOPGCPREC 11-95.  The June 2006 VA examination 
report is thorough and supported by VA outpatient treatment 
records.  The examination in this case is adequate upon which 
to base a decision.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

a.	PTSD

The veteran contends that he suffers from PTSD as a result of 
his involvement in a fire aboard the U.S.S. Oriskany in 1967.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  Further, 38 C.F.R. § 4.125(a) requires that 
diagnoses of mental disorders conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV) and that if a diagnosis is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  

The Board finds the evidence of record insufficient to 
support service connection for PTSD.  The Board's decision 
herein does not deny the veteran's claim for service 
connection for PTSD based upon the lack of any verified in-
service stressor as the Board's analysis does not reach this 
issue.  The basis for the denial of service connection for 
PTSD is that the evidence indicates that record is absent the 
required DSM-IV conforming diagnosis of PTSD.  38 C.F.R. §§ 
3.304(f), 4.125(a).

Post service medical records are absent diagnosis or 
treatment for PTSD.  A September 2003 Social Survey indicates 
that the veteran reported problems sleeping because he could 
not get comfortable with his back, that he used to have 
nightmares and would wake in a cold sweat, that he would wake 
up "fighting" but did not recall the content of the 
nightmares, and that the nightmares were few and far between 
at that time.  The veteran also reported that he did not like 
crowds, that he preferred to be alone in the quiet, and that 
other people thought that he had a bad temper.  The veteran 
denied psychiatric treatment.  VA examination dated in 
September 2003 diagnosed adjustment disorder with depressed 
and anxious mood.  The examiner concluded that the veteran's 
condition offered no evidence of PTSD as there was no 
distressing or disturbing recall of any traumatic events, no 
anxiety associated with a stressor event, and no heightened 
startle or heightened hyperarousal symptoms.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v.Brown, 
104 F. 3d 1328 (1997) (holding that VA's and the Court's 
interpretation of 38 U.S.C.A. §§ 1110 and 1131 as requiring 
the existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed.  
Here, the competent and probative evidence shows the veteran 
does not currently have a diagnosis of PTSD consistent with 
the criteria of the DSM-IV.

b.	Lumbar Spine Disability

The veteran contends that he suffers from a current lumbar 
spine disability as a result of a fall down a latter in 1967.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of lumbar spine disease or injury is factually 
shown during service.  The Board concludes it was not.  

The veteran's service medical records indicate that he 
presented in January 1966 with a sprain of the lower lumbar 
region.  He was treated with heat.  He also presented on June 
6, 7, and 8, 1967 with complaints of a back problem.  A 
diagnosis of muscle strain from twisting and lifting heavy 
objects was rendered.  He was treated with hot soaks and 
medication and was put on light duty for 2 days.   The Board 
cannot conclude a "chronic" condition was incurred during 
service.  In-service treatment for muscle strain or sprain of 
the lumbar spine cannot be considered a chronic disorder 
without some indication that a chronic disability exists.  In 
addition, on the clinical examination for separation from 
service, no defects were noted. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Arthritis can be service-
connected on such a basis.  However, the first showing of 
osteoarthritis changes of the lower lumbar vertebrae was not 
until 1994, 25 years after the veteran's discharge from 
service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  The first 
indication of lumbar spine treatment of record occurs in 
March 1994 after the veteran lifted a wire rack at work.  In 
light of the lack of any relevant history reported between 
the veteran's date of discharge in 1969 and 1994, service 
connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  As noted above, to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  In this case, the appellant clearly has a 
current disability.  The September 2003 VA examiner diagnosed 
lumbosacral spine pain secondary to spondylolisthesis and 
history of laminectomy and fusion of L2-3 and L3- through L5.    

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.  However, no medical 
professional has ever related this condition to the 
appellant's military service.  

Post-service medical records indicate that the veteran had 
two work-related accidents while employed at McDonnell 
Douglas; the first in March 1994 and the second in April 
1995.  In November 1995, the veteran underwent decompressive 
lumbar laminectomy and fusion with left iliac crest bone 
graft and Steffe instrumentation L4 to S1 and posterior 
lumbar interbody bone grafting L5-S1.  Postoperative 
diagnosis was lateral herniated disk L4-5 and 
spondylolisthesis L5-S1.  The September 2003 VA examiner 
opined that although there is a history of lumbar strain 
while in the Navy, there is no documentation of a fall or 
other injury in the military.  There is documentation of an 
on-the-job injury after the military and subsequent surgeries 
and therefore it was less likely as not that the veteran's 
back condition was related to his military experience.    

The medical evidence does not show treatment or diagnosis of 
these problems until a number of years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.        

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for athlete's foot of the left foot.  As such, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The rating schedule does not specifically address athlete's 
foot.  In such situations, it is permissible to evaluate the 
veteran's service-connected disorder under provisions of the 
rating schedule which pertain to a closely related disease or 
injury which is analogous in terms of the function affected, 
anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  

Prior to August 30, 2002, the veteran's service-connected 
athlete's foot of the left foot was most closely analogous to 
dermatitis or eczema as the disabilities have similar 
etiologies and symptomatologies.  A noncompensable evaluation 
was warranted for dermatitis or eczema with slight, if any, 
exfoliation, exudation, or itching which involves either a 
non-exposed surface or a small area.  A 10 percent evaluation 
required exfoliation, exudation, or itching and involvement 
of an exposed surface or an extensive area.  38 C.F.R. § 
4.118, Diagnostic Code 
7806 (2002).  

On August 30, 2002, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to athlete's foot and other skin disabilities. Infections of 
the skin not listed elsewhere (including bacterial, fungal, 
viral, treponemal, and parasitic diseases) are to be 
evaluated as either disfigurement of the head, face, or neck; 
scars; or dermatitis depending upon the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7820 (2007).  

A noncompensable evaluation is warranted for dermatitis or 
eczema where less than 5 percent of the entire body or less 
than 5 percent of exposed areas is affected and where no more 
than topical therapy was required during the past 12-month 
period.  A 10 percent evaluation requires at least 5 percent, 
but less than 20 percent, or the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy for such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of less than six weeks during the past 12-month 
period.

A January 2003 VA medical record indicates that the veteran 
presented for follow up for diabetic foot examination.  He 
complained of blisters on the left foot and noted that he had 
this problem off and on for two years.  On examination, there 
was a raised, desquamating rash on left hallux and web 
spaces.  The veteran stated that he had had this on and off 
for years but that the cream he was using didn't seem to be 
helping.  A diagnosis of dermatophytosis of skin on feet was 
rendered and the veteran was prescribed terminafine cream and 
instructed to use for two weeks and to call if not improved 
within a week or if condition worsened.

On VA examination in September 2003, there was no athlete's 
foot infection noted.  There was no scaling, redness, or open 
lesions noted between left toes or on sole of foot.  The 
veteran was diagnosed with "athlete's foot in 1965, normal 
exam today."

On VA examination in June 2006, the veteran denied any 
problems at that time with athlete's foot and that the last 
time he had a problem was approximately one year prior.  The 
veteran reported that he did not use any daily creams for 
athlete's foot and that last time he used any cream was 
approximately one year prior when he had a problem.  Physical 
examination of the feet did not reveal any sign of athlete's 
foot or any residuals of athlete's foot.

During the entire appeal period, at its worst, the veteran's 
service-connected athlete's foot of the left foot was 
manifested by a raised, desquamating rash on left hallux and 
web spaces requiring topical cream for two weeks.  As the 
veteran's left foot athlete's foot did not involve an exposed 
surface, an extensive area, at least 5 percent of the entire 
body, or intermittent systemic therapy, a compensable 
evaluation is not warranted under either version of 38 C.F.R. 
§ 4.118.  


ORDER

Entitlement to service connection for PSTD is denied.

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to an initial compensable evaluation for 
athlete's foot of the left foot is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


